DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 22 October 2021. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US20/29537 filed 23 April 2020, which has PRO 62/837,629 filed 23 April 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
“…and the plurality of combinations of the separation mediums…” (lines 7-8);
“…medium or a combination of separation mediums will separate a pair…” (line 9); and
“of the plurality of combinations of the separation mediums…” (line 11).
Claim 2 is objected to because of the following informalities:
“…and the plurality of combinations of the separation mediums…” (lines 4-5);
Claim 9 is objected to because of the following informalities:
“rhigh represents a [[the ]]threshold above which the first component (a) and the second component (b)…”; and
“rlow represents a [[the ]]threshold below which the first component (a) and the second component (b)…”.
Claim 11 is objected to because of the following informalities:
“of the M number of substantially orthogonal separation mediums over M-1 number of substantially orthogonal separation mediums…” (lines 9-10);
“rhigh represents a [[the ]]threshold above which the first component (a) and the second component (b)…”; and
“rlow represents a [[the ]]threshold below which the first component (a) and the second component (b)…”.
Claim 18 is objected to because of the following informalities:
“quantifying an orthogonality (EM) of the plurality of combinations of the chromatographic separation resins”; and
“identifying properties of the combination[[s]] of M number of chromatographic…”.
Claim 19 is objected to because of the following informalities:
“rhigh represents a [[the ]]threshold above which the first component (a) and the second component (b)…”; and
“rlow represents a [[the ]]threshold below which the first component (a) and the second component (b)…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, there is insufficient antecedent basis for “the separation mediums” in the phrase “administering the library of components to the separation mediums from the library of separation mediums”. Please amend, e.g., “administering the library of components to [[the ]]separation mediums from the…”. Claims 2-10 are also rejected due to their dependence on Claim 1.
Regarding Claim 1, there is insufficient antecedent basis for “the separation medium” in line 9. No individual or distinct “separation medium” has been introduced in the claim.
Regarding Claim 9, it is unclear which “library” is referenced in the phrase “wherein n is the number of components in the library”. Two libraries have been introduced in Claim 1, i.e., (1) a “library of components” and (2) a “library of separation mediums”. Please amend to specifically cite the intended library.
Regarding Claim 9, the terms “successfully” and “unsuccessfully” are considered relative terms which render the claim indefinite. The terms “successfully” and “unsuccessfully” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend to indicate a quantitative measurement or standard by which the first and second components are considered “successfully” or “unsuccessfully” separated (i.e., is there a percentage overlap in peak widths that would be considered “successful” or “unsuccessful”?).
Regarding Claim 10, the variable SM in the formula is undefined and thus, renders the claim indefinite. It is not clear whether this variable is referencing the “Separability (S)” introduced in Claim 1 or referencing a wholly different variable.
Regarding Claim 11, the terms “successfully” and “unsuccessfully” are considered relative terms which render the claim indefinite. The terms “successfully” and “unsuccessfully” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend to indicate a quantitative measurement or standard by which the first and second components are considered “successfully” or “unsuccessfully” separated (i.e., is there a percentage overlap in peak widths that would be considered “successful” or “unsuccessful”?). Claims 12-17 are also rejected due to their dependence on Claim 11.
Regarding Claim 16, the variable SM in the formula is undefined and thus, renders the claim indefinite. It is not clear whether this variable is referencing the “Separability (S)” introduced in Claim 1 or referencing a wholly different variable.
Regarding Claim 19, the variable SM in the formula is undefined and thus, renders the claim indefinite. It is not clear whether this variable is referencing the “Separability (S)” introduced in Claim 1 or referencing a wholly different variable. Claim 20 is also rejected due to its dependence on Claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more in view of GILAR et al. (EP 2491993 B1).
	Regarding independent Claim 1 and dependent Claims 2-10, the claim recites (1) “preparing a library of components”; (2) “preparing a library of separation mediums”; (3) “administering the library of components to the separation mediums”; (4) “quantifying a separability (S) of the separation mediums and the combinations of separation mediums, wherein the separability (S) is a measure of a probability”; (5) “quantifying an orthogonality (EM) of the combinations of separation mediums, wherein the orthogonality (EM) is a measure of enhancement in separability (S)”; (6) “administering the library of components to the separation mediums… at varying pH”; (7) “identifying properties of the combination of… separation mediums and the library of components”; (8) “identifying a target sample”; (9) “selecting a set of substantially orthogonal separation mediums”; (10) “administering the target sample”; (11) calculating the separability (S) according to a given formula; and (12) calculating the orthogonality (EM) according to a given formula.
	These recitations are considered judicial exceptions; in particular, limitations (1) and (2) are directed toward certain methods of organizing human activity, i.e., managing personal behavior between people (MPEP 2106.04(a)(2)IIC); limitations (3), (6), and (10) are directed toward mental processes, i.e., collecting and comparing/analyzing information (MPEP 2106.04(a)(2)IIIA), or, in the alternative, are not considered judicial exception and are instead directed toward steps of data gathering; limitations (7)-(9) are also directed toward mental processes, i.e., processes that can be performed in the human mind, especially “identifying” and “selecting” (MPEP 2106.04(a)(2)IIIA); and limitations (4), (5), (11), and (12) are directed toward mathematical concepts, i.e., using mathematical relationships (equations for calculating separability (S) and orthogonality (EM); MPEP 2106.04(a)(2)I). Even further, the preamble “for determining an optimized separation” is considered a judicial exception, in particular a mental process performed in the human mind (i.e., observation or judgement; MPEP 2106.04(a)(2)III).
These judicial exceptions are not integrated into a practical application because no other claimed method steps are considered to have practical applications, i.e., all claimed steps are considered judicial exceptions.
Alternatively, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed method steps of “administering the library of components to the separation mediums”, “administering the library of components to the separation mediums… at varying pH” and “administering the target sample” (limitations (3), (6), and (10) as identified above) do not amount to anything significantly more in view of the prior art. GILAR et al. (EP 2491993 B1) discloses chromatographic separations of protein samples using at least two orthogonal chromatographic separations with respective mobile phases having different pH values (mixture of proteins: p0021, p0026; different pH values: p0023, p0024; orthogonal separations: p0029). Thus, the steps of “administering the library of components to the separation mediums”, “administering the library of components to the separation mediums… at varying pH” and “administering the target sample” are considered anticipated by or obvious in the prior art and therefore, are not considered to amount to additional elements that provide anything significantly more than the cited judicial exceptions.
	Regarding independent Claim 11 and dependent Claims 12-17, the claims recite (1) “identifying properties”; (2) “selecting a set of… substantially orthogonal separation mediums”; (3) “administering the sample to the set of… substantially orthogonal separation mediums”; (4) calculating the separability (S) according to a given formula; (5) calculating the orthogonality (EM) according to a given formula; and (6) “designing a combination of substantially orthogonal separation mediums…”. 
	These recitations are considered judicial exceptions; in particular, limitations (1), (2), and (6) are directed toward mental processes, i.e., processes that can be performed in the human mind, especially “identifying” and “selecting” (MPEP 2106.04(a)(2)IIIA); limitation (3) is also directed toward a mental process, i.e., collecting and comparing/analyzing information (MPEP 2106.04(a)(2)IIIA), or, in the alternative, is not considered judicial exception and is instead directed toward steps of data gathering; and limitations (4) and (5) are directed toward mathematical concepts, i.e., using mathematical relationships (equations for calculating separability (S) and orthogonality (EM); MPEP 2106.04(a)(2)I).
These judicial exceptions are not integrated into a practical application because no other claimed method steps are considered to have practical applications, i.e., all claimed steps are considered judicial exceptions.
Alternatively, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed method step of  “administering the sample to the set of… substantially orthogonal separation mediums”  (limitation (3) as identified above) does not amount to anything significantly more in view of the prior art. GILAR discloses chromatographic separations of protein samples using at least two orthogonal chromatographic separations with respective mobile phases having different pH values (mixture of proteins: p0021, p0026; different pH values: p0023, p0024; orthogonal separations: p0029). Thus, the step of “administering the sample to the set of… substantially orthogonal separation mediums” is considered anticipated by or obvious in the prior art and therefore, is not considered to amount to additional elements that provide anything significantly more than the cited judicial exceptions.
	Regarding independent Claim 18 and dependent Claims 19 and 20, the claims recite (1) “preparing a library of proteins”; (2) “preparing a library of chromatographic separation resins”; (3) “administering the library of proteins to the chromatographic separation resins… at a first pH”; (4) “administering the library of proteins to the chromatographic separation resins… at a second pH”; (5) “quantifying a separability (S)”; (6) “quantifying an orthogonality (EM)”; (7) “identifying properties”; (8) “providing a sample”; (9) “selecting a set of substantially orthogonal chromatographic separation resins”; (10) “administering the sample”; (11) calculating the separability (S) according to a given formula; and (12) calculating the orthogonality (EM) according to a given formula.
	Nearly all of these recitations are considered judicial exceptions; in particular, limitations (1) and (2) are directed toward certain methods of organizing human activity, i.e., managing personal behavior between people (MPEP 2106.04(a)(2)IIC); limitations (3), (4), and (10) are directed toward mental processes, i.e., collecting and comparing/analyzing information (MPEP 2106.04(a)(2)IIIA), or, in the alternative, are not considered judicial exception and are instead directed toward steps of data gathering; limitations (7) and (9) are also directed toward mental processes, i.e., processes that can be performed in the human mind, especially “identifying” and “selecting” (MPEP 2106.04(a)(2)IIIA); and limitations (11), and (12) are directed toward mathematical concepts, i.e., using mathematical relationships (equations for calculating separability (S) and orthogonality (EM); MPEP 2106.04(a)(2)I).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method step of “providing a sample” (limitation (8) as identified above) does not amount to anything significantly more in view of the prior art. GILAR discloses chromatographic separations of protein samples using at least two orthogonal chromatographic separations with respective mobile phases having different pH values (mixture of proteins: p0021, p0026; different pH values: p0023, p0024; orthogonal separations: p0029). Thus, the step of “providing a sample” is considered anticipated by or obvious in the prior art and therefore, is not considered to amount to additional elements that provide anything significantly more than the cited judicial exceptions.
Thus, Claims 1-20 do not qualify as patent eligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777